                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        *
                                                 *
        v.                                       *        CRIMINAL NO. GJH-19-517
                                                 *
 HENRY LEE KENNER II                             *
                                                 *
                                                 *
                                              *******

                                   ORDER FOR DISMISSAL

       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of Court

as endorsed below, the United States Attorney for the District of Maryland hereby dismisses, with

prejudice, Count Two of the Superseding Indictment pending against Henry Lee Kenner II, which

count charges him with Witness Tampering by Attempt to Kill, in violation of 18 U.S.C. §

1512(a)(1)(A).

                                              Respectfully submitted,

                                              Robert K. Hur
                                              United States Attorney

                                     By:      /s/    Joseph R. Baldwin
                                              G. Michael Morgan
                                              Joseph R. Baldwin
                                              Assistant United States Attorneys


Leave of Court is granted for the filing of the foregoing dismissal.


______________                                ______________________________
Date                                          The Honorable George J. Hazel
                                              United States District Judge
